                            Case 19-11842-LSS              Doc 215        Filed 09/13/19         Page 1 of 7



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         AVENUE STORES, LLC, et al.,1                                      Case No. 19-11842 (LSS)

                                      Debtors.                             (Jointly Administered)
                                                                           Docket Ref. Nos. 4, 41 & 197

                         FINAL ORDER (I) PROHIBITING UTILITY COMPANIES FROM
                            DISCONTINUING, ALTERING, OR REFUSING SERVICE,
                          (II) DEEMING UTILITY COMPANIES TO HAVE ADEQUATE
                        ASSURANCE OF PAYMENT, (III) ESTABLISHING PROCEDURES
                        FOR RESOLVING REQUESTS FOR ADDITIONAL ASSURANCE,
                                   AND (IV) GRANTING RELATED RELIEF

                             Upon the motion (the “Motion”)2 of the Debtors for entry of interim and final

         orders, pursuant to sections 105(a) and 366 of the Bankruptcy Code, Bankruptcy Rule 6004,

         (i) prohibiting the Utility Companies from altering, refusing, or discontinuing Utility Services on

         account of prepetition invoices, including the making of demands for security deposits or

         accelerated payment terms, (ii) determining that the Debtors have provided each of the Utility

         Companies with Adequate Assurance and (iii) establishing the Adequate Assurance Procedures;

         and upon consideration of the First Day Declaration; and this Court having jurisdiction to

         consider the Motion pursuant to 28 U.S.C. §§ 1334(b) and 157, and the Amended Standing Order

         of Reference from the United States District Court for the District of Delaware dated February

         29, 2012; and it appearing that the Motion is a core matter pursuant to 28 U.S.C. § 157(b); and


         1
                The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
                number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
                Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at 365
                West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.
         2
                Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

01:25142005.2
              Case 19-11842-LSS          Doc 215     Filed 09/13/19     Page 2 of 7




this Court having determined that it may enter a final order consistent with Article III of the

United States Constitution; and it appearing that venue of these Chapter 11 Cases and of the

Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that due and adequate

notice of the Motion has been given under the circumstances, and that no other or further notice

need be given; and this Court having previously entered that certain Interim Order

(i) Prohibiting Utility Companies from Discontinuing, Altering, or Refusing Service,

(ii) Deeming Utility Companies to Have Adequate Assurance of Payment, (iii) Establishing

Procedures for Resolving Requests for Additional Assurance, and (iv) Granting Related Relief

[D.I. 41] (the “Interim Order”); and it appearing that the relief requested in the Motion is in the

best interests of the Debtors’ estates, their creditors, and other parties in interest; and after due

deliberation, and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED on a final basis as set forth herein.

               2.      This Final Order shall not apply to: (i) American Electric Power,

(ii) Commonwealth Edison Company, (iii) Consolidated Edison Company of New York, Inc.,

(iv) Constellation NewEnergy, Inc., (v) Georgia Power Company, (vi) PECO Energy Company,

(vii) The Potomac Electric Power Company, (viii) Delmarva Power & Light Company,

(ix) Atlantic City Electric Company, (x) NStar Electric Company – Eastern Massachusetts, (xi)

Salt River Project, (xii) San Diego Gas and Electric Company, (xiii) Virginia Electric and Power

Company d/b/a Dominion Energy Virginia, (xiv) The Cleveland Electric Illuminating Company,

(xv) Ohio Edison Company, (xvi) Toledo Edison Company, (xvii) Jersey Central Power & Light

Company, (xviii) Boston Gas Company, (xix) KeySpan Energy Delivery Long Island,
               Case 19-11842-LSS        Doc 215     Filed 09/13/19    Page 3 of 7



(xx) KeySpan Energy Delivery New York, (xxi) Massachusetts Electric Company,

(xxii) Narragansett Electric Company, and (xxiii) Niagara Mohawk Power Corporation.

               3.      The Debtors shall serve a copy of the Motion and this Final Order on each

Utility Company listed on the Utility Services List no later than two business days after the date

this Final Order is entered.

               4.      To the extent not already done, Debtors are authorized to cause the Utility

Deposit to be held in a segregated account during the pendency of these Chapter 11 Cases,

subject to the Adequate Assurance Procedures.

               5.      The Utility Deposit shall constitute adequate assurance of future payment

as required by section 366 of the Bankruptcy Code, subject to the rights of the Utility

Companies’ right to object hereto in accordance with the Adequate Assurance Procedures.

               6.      All Utility Companies are prohibited from altering, refusing, or

discontinuing services on account of any unpaid prepetition charges, the commencement of these

Chapter 11 Cases, or any perceived inadequacy of the Adequate Assurance.

               7.      The following Adequate Assurance Procedures are hereby approved:

                     i.       Any Utility Company that objects to the Adequate Assurance must
                 serve an Adequate Assurance Request on the (i) the Debtors, 365 West Passaic
                 Street, Suite 230, Rochelle Park, New Jersey 07662, Attn: Pamela Sietsma
                 (psietsma@avenue.com); (ii) proposed counsel to the Debtors, Young Conaway
                 Stargatt & Taylor, Rodney Square, 1000 North King Street, Wilmington, DE
                 19801, Attn: Betsy L. Feldman, Esq. (bfeldman@ycst.com); (iii) counsel to
                 PNC Bank, National Association (“PNC”), Blank Rome, 1201 N. Market Street,
                 Suite 800, Wilmington, DE 19801, Attn: Regina Stango Kelbon, Esq.
                 (kelbon@blankrome.com); and (iv) proposed counsel to the Official Committee
                 of Unsecured Creditors, Cooley LLP, 55 Hudson Yards, New York, NY 10001
                 (Attn: Jay R. Indyke, Esq. (email: jindyke@cooley.com)) and 1299
                 Pennsylvania Avenue, NW, Suite 700, Washington, DC 20004 (Attn: Cullen
                 Drescher Speckhart, Esq. (email: cspeckhart@cooley.com)) (collectively, the
                 “Notice Parties”).
             Case 19-11842-LSS           Doc 215     Filed 09/13/19    Page 4 of 7



                       ii.       Any Adequate Assurance Request must be served on the Notice
                   Parties and must: (a) be made in writing; (b) identify the location for which
                   Utility Services are provided; and (c) explain why the Utility Company believes
                   the Adequate Assurance is not sufficient adequate assurance of future payment.

                    iii.     Upon the Debtors’ receipt of any Adequate Assurance Request, the
                Debtors shall promptly negotiate with the requesting Utility Company to resolve
                its Adequate Assurance Request.

                   iv.        The Debtors are authorized to resolve, in their sole discretion, any
                Adequate Assurance Request by mutual agreement with a Utility Company and
                without further order of this Court and, in connection with any such agreement,
                in their sole discretion, provide a Utility Company with alternative adequate
                assurance of payment, including cash deposits, prepayments, or other forms of
                security, without further order of this Court, if the Debtors believe such
                alternative assurance is reasonable.

                    v.        If the Debtors determine that a timely received Adequate
                Assurance Request is not reasonable and are unable to reach an alternative
                resolution with the applicable Utility Company, the Debtors shall, upon
                reasonable notice, calendar the matter for the next regularly scheduled omnibus
                hearing before the Court to determine the adequacy of assurance of payment
                pursuant to section 366(c)(3) of the Bankruptcy Code (the “Determination
                Hearing”). Pending resolution of such Adequate Assurance Request at the
                Determination Hearing, the Utility Company shall be prohibited from altering,
                refusing, or discontinuing services to the Debtors on account of unpaid charges
                for prepetition services or on account of any objections to the Adequate
                Assurance.

                   vi.       Upon the closure of one of the Debtors’ locations and the
                discontinuance of the Utility Services associated therewith, or the termination of
                Utility Services independent thereof, the Debtors may, in their discretion and
                without further order of the Court, reduce the Utility Deposit by an amount not
                exceeding, for each of the Utility Services being discontinued, the lesser of (i)
                the estimated two-week utility expense for such Utility Services and (ii) the
                amount of the Utility Deposit then attributable to the applicable Utility
                Company; provided that for any Utility Company for which the Utility Deposit
                is reduced, the Debtors shall have paid such Utility Company in full for any
                outstanding post-petition Utility Services before reducing the Utility Deposit.

              8.        The Utility Companies are prohibited from requiring additional adequate

assurance of payment other than pursuant to the Adequate Assurance Procedures.
              Case 19-11842-LSS        Doc 215      Filed 09/13/19    Page 5 of 7



               9.     All Utility Companies that do not serve an Adequate Assurance Request

shall be: (i) deemed to have received adequate assurance of payment “satisfactory” to such

Utility Company in compliance with section 366 of the Bankruptcy Code; and (ii) prohibited

from discontinuing, altering, or refusing services to, or discriminating against, the Debtors on

account of any unpaid prepetition charges, or requiring additional assurance of payment other

than the Adequate Assurance.

               10.    The Debtors are authorized, in their sole discretion, to add or remove any

Utility Company from the Utility Services List, and the Debtors shall add to or subtract from the

Utility Deposit an amount equal to 50% of the Debtors’ estimated monthly cost of utility service

for each subsequently-added or removed Utility Company as soon as practicable. For Utility

Companies that are added to the Utility Services List, the Debtors will serve a copy of this Final

Order, including the Adequate Assurance Procedures, on such subsequently-added Utility

Company and PNC, and augment the Utility Deposit with an amount equal to 50% of the

Debtors’ estimated monthly cost for such added Utility Company within 20 days of its addition.

Any Utility Company subsequently added to the Utility Services List shall be bound by the

Adequate Assurance Procedures, provided that any subsequently-added Utility Company must

serve, on the Notice Parties, any Adequate Assurance Request. The Debtors shall have authority

to reduce the Utility Deposit to reflect terminated utility service upon either (a) obtaining the

affected Utility Company’s consent to reduce the Utility Deposit or (b) providing such affected

Utility Company and PNC with twenty-one days’ notice of their intent to reduce the Utility

Deposit and receiving no response thereto.
              Case 19-11842-LSS          Doc 215      Filed 09/13/19     Page 6 of 7



               11.     The relief granted herein is for all Utility Companies providing Utility

Services to the Debtors and is not limited to those parties or entities listed on the Utility Services

List.

               12.     Nothing contained in the Motion, the Interim Order, or this Final Order,

nor the Debtors’ service of the Motion upon the Utility Services List, shall constitute an

admission or concession that each such entity is a “utility” within the meaning of section 366 of

the Bankruptcy Code, and the Debtors’ rights and defenses with respect thereto are fully

reserved.

               13.     Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Final Order or any payment made pursuant to this Final

Order shall constitute, nor is it intended to constitute, an admission as to the validity or priority

of any claim or lien against the Debtors, a waiver of the Debtors’ rights to subsequently dispute

such claim or lien, or the assumption or adoption of any agreement, contract, or lease under

section 365 of the Bankruptcy Code.

               14.     Any lien or other interest held by PNC or the Pre-Petition Subordinated

Lender in any funds deposited in the account holding the Utility Deposit shall be subordinate to

the Utility Companies’ respective interests in such funds, until such time as any such funds are

returned to the Debtors in accordance with this Order or as otherwise ordered by this Court.

               15.     Notwithstanding any provision in the Bankruptcy Rules to the contrary:

(i) this Final Order shall be effective immediately and enforceable upon its entry; (ii) the Debtors

are not subject to any stay in the implementation, enforcement, or realization of the relief granted

in this Final Order; and (iii) the Debtors are authorized and empowered, and may in their
               Case 19-11842-LSS        Doc 215     Filed 09/13/19     Page 7 of 7



discretion and without further delay, take any action necessary or appropriate to implement this

Final Order.

               16.    The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Final Order in accordance with the Motion.

               17.    This Court shall retain exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Final Order.




      Dated: September 13th, 2019                    LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
